Citation Nr: 0940529	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
has, due to service-connected disability, the loss, or 
permanent loss of use, of one or both feet; the loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision in both eyes, resulting in (1) central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or, (2) central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of the visual field subtends an angular 
distance no greater than twenty degrees in the better eye.  

2.  There has been no demonstration by competent clinical 
evidence that the Veteran has service-connected ankylosis of 
one or both knees, or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to an automobile and adaptive 
equipment or for adaptive equipment only have not been met.  
38 U.S.C.A. §§ 3902, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.350(a), 3.808, 4.63 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The notice also provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  

The Veteran was provided VA examinations in November and 
December 2006 for a VA aid and attendance claim that provides 
findings relevant to the current claim.  He was not provided 
a VA examination specifically for the current claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, factors for 
consideration include whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the medical evidence of record, as discussed 
below, reflects that the Veteran does not satisfy the 
criteria for the claimed benefit.  Thus, there is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

The Veteran contends that he is entitled to an automobile and 
adaptive equipment or adaptive equipment only.  He asserts 
that a VA hospital in Oklahoma has given him a prescription 
for a power scooter, and that his outside insurance has paid 
for it.  The VA hospital also purchased a ramp to load his 
scooter in and out of his van and house, and put a lift into 
his old van.  Since he was eligible for these VA benefits, 
the Veteran felt he should be eligible for an automobile and 
adaptive equipment.

The relevant law provides that a certification of eligibility 
for financial assistance in the purchase of one automobile or 
other conveyance and of basic entitlement to necessary 
adaptive equipment will be made where a Veteran who, due to a 
service-connected disability, has: (i) the loss, or permanent 
loss of use, of one or both feet; (ii) the loss or permanent 
loss of use of one or both hands; or (iii) permanent 
impairment of vision in both eyes, resulting in (1) central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or, (2) central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of the visual field subtends an angular 
distance no greater than twenty degrees in the better eye.  
38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, will constitute loss of use of the hand or 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. § 3902; 
38 C.F.R. § 3.808.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an automobile and adaptive equipment or 
for adaptive equipment only.  

The Veteran is service-connected for posttraumatic stress 
disorder (PTSD), evaluated as 100 percent disabling; diabetes 
mellitus type II with impotency, evaluated as 40 percent 
disabling; duodenal ulcer, evaluated as 20 percent disabling; 
eczema of the hands, arms, back and scrotum, evaluated as 10 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy left lower extremity, evaluated as 10 percent 
disabling; peripheral neuropathy of the right upper 
extremity, evaluated as 10 percent disabling; and peripheral 
neuropathy left upper extremity, evaluated as 10 percent 
disabling. 

The Veteran also has, among other conditions, non-service-
connected gouty arthritis, tendonitis, left knee disability, 
and peripheral vascular disease of both lower extremities 
(claimed as leg cramps and poor circulation).  

The competent medical evidence does not support the Veteran's 
claim.  It simply does not show that he has any of the 
claimed conditions set forth at 38 C.F.R. § 3.808, due to 
service-connected disability.

An October 2006 VA progress note provides that the Veteran 
was advised to gradually increase exercise until he walked 
briskly (15-20 minute mile) for one hour, at least 3-4 times 
a week.  Other forms of exercise could be utilized if desired 
or needed.  This report, with its suggestion of exercise, 
does not support the Veteran's claim.  It demonstrates that 
he has use of both feet, and strongly suggests he has use of 
both hands and no significant visual impairment.  38 C.F.R. 
§ 3.808.  

The Board is aware that a December 2007 VA progress note 
relates that the Veteran's mode of entry was a wheelchair.  
He reported to the emergency room with report of exacerbating 
gout to the left knee, left great toe and right entire foot, 
of one week's duration.  This report does not support the 
Veteran's claim, as his gout is not service-connected.  
Further, the report does not reflect that any of the 
Veteran's service-connected disabilities required him to use 
the wheelchair.  

The Veteran was provided VA examinations in November and 
December 2006, in connection with a claim for special monthly 
compensation based on the need or aid and attendance.  The 
report of the November 2006 VA examination sets forth the 
results of detailed examination of his service-connected 
disabilities.  It notes that he had a problem with dizziness 
that caused him to fall, that was due to overweight 
condition.  Then, because of his size, he required assistance 
getting up.  The report concludes that the Veteran required 
aid for ambulation.  He needed to use a scooter and had one.  
The report includes no evidence that the Veteran had any of 
the required conditions set forth at 38 C.F.R. § 3.808, due 
to service-connected disability.  

The report of a December 2006 VA eye examination provides 
that the Veteran's uncorrected far right vision was 20/60, 
corrected to20/30.  Uncorrected near right vision was 20/300, 
corrected to 20/40.  Uncorrected far left vision was 20/30, 
corrected to 20/25.  Uncorrected near left vision was 20/300, 
corrected to 20/40.  Visual field examination was abnormal 
with restricted fields in each eye, with the results showing 
that the Veteran was unable to relax or concentrate during 
the test.  The examiner noted that the Veteran did not have 
any functional impairment from his eye condition.  This 
report does not show that the Veteran's vision satisfies the 
relevant criteria set forth at 38 C.F.R. § 3.808.  

The Board is aware of the Veteran's own assertions in support 
of his claim.  However, these contentions do not support his 
claim.  The Veteran himself is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, to the 
extent that the Veteran can testify as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 405 (1995), 
his contentions are outweighed by the medical evidence, as 
discussed above, which shows that he simply does not meet the 
criteria set forth at 38 C.F.R. § 3.808.  

In sum, the evidence of record demonstrates that the Veteran 
is not entitled to an automobile and adaptive equipment or 
for adaptive equipment only.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


